Name: Council Implementing Decision (CFSP) 2017/1754 of 25 September 2017 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2017-09-26

 26.9.2017 EN Official Journal of the European Union L 246/7 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/1754 of 25 September 2017 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) The information relating to four persons and one entity set out in Annex I to Decision 2013/255/CFSP should be updated. (3) Annex I to Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 September 2017. For the Council The President M. MAASIKAS (1) OJ L 147, 1.6.2013, p. 14. ANNEX Annex I to Decision 2013/255/CFSP is amended as follows: (1) in Part A (Persons), the following entries are replaced as follows: 236. Saji' Darwish (a.k.a. Saji Jamil Darwish; Sajee Darwish; Sjaa Darwis) () Date of birth: 11 January 1957 Rank: Major General, Syrian Arab Air Force Holds the rank of Major General, a senior officer and former Commander of the 22nd Division of the Syrian Arab Air Force, in post after May 2011. Operates in the chemical weapons proliferation sector and is responsible for the violent repression against the civilian population: as a senior ranking officer of the Syrian Arab Air Force and Commander of the 22nd Division until April 2017 he holds responsibility for the use of chemical weapons by aircraft operating from airbases under the control of the 22nd Division, including the attack on Talmenes that the Joint Investigative Mechanism reported was conducted by Hama airfield-based regime helicopters. 21.3.2017 247. Jayyiz Rayyan Al-Musa (a.k.a.: Jaez Sawada al-Hammoud al-Mousa; Jayez al-Hammoud al-Moussa) () Date of birth: 1954 Place of birth: Hama, Syria Rank: Major General Governor of Hasaka, appointed by Bashar al-Assad; he is associated with Bashar al-Assad. Holds the rank of Major General, a senior officer and former Chief of Staff of the Syrian Air Force. As a senior officer of the Syrian Air Force, he is responsible for the violent repression against the civilian population in Syria, including the use of chemical weapons attacks by the Syrian regime during his tenure as Chief of Staff of the Syrian Air Force, as identified in the report of the Joint Investigative Mechanism established by the United Nations. 18.7.2017 248. Mayzar 'Abdu Sawan (a.k.a.: Meezar Sawan) () Date of birth: 1954 Rank: Major General Holds the rank of Major General, a senior officer and Commander of the 20th Division of the Syrian Air Force, in post after May 2011. As a senior officer in the Syrian air force he is responsible for the violent repression against the civilian population including attacks against civilian areas by aircraft operating from airbases under the control of the 20th Division. 18.7.2017 249. Isam Zahr Al-Din (a.k.a.: Isam Zuhair al-Din; Isam Zohruddin; Issam Zahruddin; Issam Zahreddine; Essam Zahruddin; Issam Zaher Eldin; Issam Zaher al-Deen; Nafed Assadllah) () Date of birth: 1961 Place of birth: Tarba, As-Suwayda province, Syria Rank: Brigadier General Holds the rank of Brigadier General, a senior officer in the Republican Guard, in post after May 2011. As a senior military officer he is responsible for the violent repression against the civilian population, including during the siege of Baba Amr in February 2012. 18.7.2017 (2) in Part B (Entities), the following entry is replaced as follows: 21. Centre d'Ã ©tudes et de recherches syrien (CERS) (a.k.a. Centre d'Etude et de Recherche Scientifique (CERS); Scientific Studies and Research Center (SSRC); Centre de Recherche de Kaboun) Barzeh Street, Po Box 4470, Damascus Provides support to the Syrian army for the acquisition of equipment used for the surveillance and repression of demonstrators. Operating in the chemical weapon proliferation sector, it is the government entity responsible for developing and producing non-conventional weapons, including chemical weapons, and the missiles to deliver them. 1.12.2011